TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-98-00216-CV






Thomas Retzlaff, Appellant



v.



Belinda Mendieta, Appellee








FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY


NO. 37,954, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING 






PER CURIAM


	Thomas Retzlaff has filed a notice of appeal in this cause.  His notice of appeal
states there is no final order nor any interlocutory orders in the cause.  In general, an appeal may
be prosecuted only from a final judgment that disposes of all issues and parties in a case.  See
Mafrige v. Ross, 866 S.W.2d 590, 591-92 (Tex. 1993); Hinde v. Hinde, 701 S.W.2d 637, 639
(Tex. 1985); North E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).  An
exception exists for certain interlocutory orders.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014 (West Supp. 1998).  Appellant has not responded to this Court's letter advising him of
the problem  and giving him an opportunity to cure.  See Tex. R. App. P. 42.3.  Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).



Before Chief Justice Yeakel, Justices Aboussie and Jones


Appeal Dismissed for Want of Jurisdiction


Filed:   August 31, 1998


Do Not Publish